DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Response to Amendment
Claim 1 is currently amended.
Claims 2-5, 7-9, 11, 16-19 are previously presented.
Claims 6, 10, 12 are cancelled.
Claims 13-15 are withdrawn.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 13-15 directed to Group II non-elected without traverse.  Accordingly, claims 13-15 been cancelled.

Response to Arguments

Applicant’s arguments, see Remarks, filed 6/23/2022, with respect to claims 12 which have been amended into claim 1 have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn. 

Allowable Subject Matter

Claims 1-5, 7-9, 11, 16-19 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the combination presented in the Final OA dated 3/29/2022 regarding the claim 12, which has been incorporated/amended into claim 1, in light of the arguments presented the previous rejection has been reconsidered; the closest prior art combination Jones / Nakaishi / Kurachi / Endoh is not a tenable rejection.
There are no references which teach aromatic polycarbonates with the other materials recited (diglycerol ester/flow auxiliary) in the disclosed mass fractions/weight percentages, and even if Jones did disclose such compositions, the use of those materials in the method of heating to the recited temperature ranges would NOT have yielded predictable results to one of ordinary skill in the art before the effective filing date and would NOT render obvious the claimed link between the glass transition temperature of the polycarbonate/diglycerol ester mixture and the heating temperature ranges in the recited method.
None of the cited methods contain both aromatic polycarbonate and diglycerol esters at the recited filament heating temperatures (less than 170 C) nor recognize the heating temperature is paired to the glass transition temperature of the aromatic polycarbonate.
Examiner is aware of several other pending applications with same Assignee as instant invention, and considered that the methods of using the compositions, which include overlapping ranges of the recited materials in the composition would not have yielded predictable results to one of ordinary skill in the art.  Therefore, Wehrmann (US 2019/0153199), Wehrmann 2 (US 2019/0161576), Wehrmann 3 (US 2017/0362410), Heuer 1 (US 2018/0201780), & Heuer 2 (US 2017/0362430)  – while properly prior art; are NOT useful in rejection of the claimed subject matter for prior art and / or Double Patenting because they would not render obvious a pairing of the aromatic polycarbonate to the diglycerol ester where the heating temperature of the molten filament is greater than 10 C less than the glass transition temperature of the recited mixture.
Moreover, the only of these that is a method claim, Wehrmann 3, does NOT disclose the claimed subject matter of the instant invention as detailed above. 
Examiner notes that the Applicant’s instant specification recognizes that the glass transition temperature of the thermoplastic polycarbonate composition recited in the amended claim is from 130-180 C, and that therefore, the heating must be to a temperature less than 170 C to meet the claimed subject matter depending on the specific aromatic polycarbonate chosen, where glass transition temperature and molecular structure are taken as being inter-related in an unpredictable way.
Therefore, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743